Name: Commission Regulation (EEC) No 3694/83 of 22 December 1983 on detailed rules for implementing the special system for imports of butter from New Zealand into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368/32 Official Journal of the European Communities 29 . 12 . 83 COMMISSION REGULATION (EEC) No 3694/83 of 22 December 1983 on detailed rules for implementing the special system for imports of butter from New Zealand into the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1972 Act of Accession , and in particular Article 5 (2) of Protocol 18 thereto, Having regard to Council Regulation (EEC) No 3667/83 of 19 December 1983 relating to the con ­ tinuing of the import of New Zealand butter into the United Kingdom on special terms ('), and in particular Article 9 thereof, Whereas it is advisable to provide for detailed imple ­ menting rules , particularly in respect of Articles 4, 5 and 6 of Regulation (EEC) No 3667/83 , and of infor ­ mation to be communicated by the United Kingdom necessary for the application of the said Regulation ; whereas Commission Regulation (EEC) No 1172/81 (2) may accordingly be repealed ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, the certificate shall state the date of manufacture of the butter in question . 3 . The United Kingdom shall inform the Commis ­ sion of the measures taken pursuant to paragraph 1 (b). Article 2 1 . For the purposes of monitoring the maximum quantities referred to in Article 2 ( 1 ) of Regulation (EEC) No 3667/83 , account shall be taken of all quan ­ tities in respect of which customs import formalities have been completed during the period in question . 2 . If the amount of the special levy, expressed in ECU or in national currency, is changed, the rate to be used shall be that applicable on the day customs import formalities are completed . Article 3 1 . The New Zealand butter imported into the United Kingdom pursuant to Regulation (EEC) No 3667/83 shall , at all marketing stages in the United Kingdom, bear a statement of its New Zealand origin . 2 . However, where the New Zealand butter is blended with Community butter which is intended for direct consumption , paragraph 1 shall apply only up to the stage of packing in small packages . 3 . The United Kingdom shall take the necessary steps to ensure : (a) that New Zealand butter imported under Regula ­ tion (EEC) No 3667/83 does not leave the territory of the United Kingdom ; and (b) that the aid referred to in Article 2 (2) and in the second paragraph of Article 6 of Regulation (EEC) No 1269/79 (3) is not granted for New Zealand butter imported prior to 1 January 1984, including the butter referred to in paragraph 2. The United Kingdom shall inform the Commission of the steps taken for this purpose . Article 4 The United Kingdom shall inform the Commission , not later than the end of each week, in respect of butter which is to qualify or has qualified for the special import system provided for in Regulation (EEC) No 3667/83 , as follows : HAS ADOPTED THIS REGULATION : Article 1 1 . The certificate referred to in Article 5 of Regula ­ tion (EEC) No 3667/83 : (a) shall be a numbered certificate issued by the competent authorities in New Zealand ; (b) shall comply with the further conditions fixed by the United Kingdom in order to allow verification of the identity of the butter in question and of the exactitude of the data given in the certificate ; and (c) shall be presented to the United Kingdom authori ­ ties at the time when the customs import formali ­ ties are completed . 2 . In order to ensure compliance with the condition prescribing the minimum age of the butter at the time when the customs import formalities are completed, (') OJ No L 366, 28 . 12 . 1983 , p . 16 . (2) OJ No L 120 , 1 . 5 . 1981 , p . 70 . (3) OJ No L 161 , 29 . 6 . 1979, p. 8 . 29 . 12. 83 Official Journal of the European Communities No L 368/33  in respect of which the said formalities have not yet been completed ;  sold on the United Kingdom market and subdivided as under (c) ; (e) quantities in course of consignment between New Zealand and the United Kingdom, with a state ­ ment of their probable date of arrival ; (f) sale prices at the first marketing stage. Article 5 Regulation (EEC) No 1172/81 is hereby repealed. (a) the quantities which have arrived in the United Kingdom during the previous week :  in respect of which customs import formalities have been completed ,  in respect of which the said formalities have not yet been completed ; (b) quantities in stock in the United Kingdom, as at the most recent date :  in respect of which customs import formalities have been completed,  in respect of which the said formalities have not yet been completed ; (c) quantities sold on the United Kingdom market during the previous week :  intended for direct consumption ,  blended with Community butter and intended for direct consumption ,  intended for other uses ; (d) cumulative quantities since 1 January each year, as at the most recent date :  in respect of which customs import formalities have been completed, Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Commission Ã tienne DAVIGNON Vice-President